Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The preliminary amendment filed on 01/10/2020.
3.	Claims 2-21 are present for examination.
4.	Acknowledgement is made of the Terminal Disclaimers filed on 06/07/2021.

Information Disclosure Statement
5.	The information disclosure statement (IDS) filed on 02/21/2020 was considered by the examiner.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Authorization for this examiner’s amendment was given in an interviews with Mr. Tracy Hitt on 05/27/2021 and 06/04/2021.
The application has been amended as follows in view of expediting allowance: 
IN THE CLAIMS:
Cancel claims 3, 10 and 17.
In claim 4, line 1, the phrase “system of claim 3” is changed to --system of claim 2--.
In claim 11, line 1, the phrase “method of claim 10” is changed to --method of claim 9--.
 In claim 18, line 1, the phrase “medium of claim 17” is changed to --medium of claim 16--.
Rewrite claims 2, 9 and 16 as follows:
Claim 2.  (Currently Amended) A content management system comprising:
	one or more processors; and
	one or more memory elements including instructions that, when executed, cause the one or more processors to perform operations comprising:
 		receiving, from a user device, a search query;
		identifying, using the search query, search results for inclusion in a same search results page, wherein each of the search results includes information; 
		selecting a content item for presentation in the same search results page with the search results, the content item containing first content; 
		after identifying the search results, but prior to transmitting the content item to the user device:
			combining less than all of the information presented by a particular search result with the first content of the content item to create a combined search result that includes a visualization of the first content and less than all of the information presented by the particular search result, wherein the combined search result is formatted in accordance with specification of a sponsor of the content item, including adding copy from a search result entry into the content item to create the combined search result; and


Claim 9.  (Currently Amended) A computer-implemented method comprising:
	receiving, from a user device and by one or more processors, a search query;
	identifying, by the one or more processors using the search query, search results for inclusion in a same search results page, wherein each of the search results includes information; 
	selecting, by the one or more processors, a content item for presentation in the same search results page with the search results, the content item containing first content; 
	after identifying the search results, but prior to transmitting the content item to the user device:
		combining, by the one or more processors, less than all of the information presented by a particular search result with the first content of the content item to create a combined search result that includes a visualization of the first content and less than all of the information presented by the particular search result, wherein the combined search result is formatted in accordance with specification of a sponsor of the content item, including adding copy from a search result entry into the content item to create the combined search result; and
	transmitting, by the one or more processors, the combined search result to the user device with instructions that cause the user device to present the combined search result with at least a portion of the identified search results in the same search results page. 

Claim 16.  (Currently Amended) A non-transitory computer-readable medium storing instructions, that when executed, cause one or more processors to perform operations comprising:
	receiving, from a user device, a search query;
	identifying, using the search query, search results for inclusion in a same search results page, wherein each of the search results includes information; 
	selecting a content item for presentation in the same search results page with the search results, the content item containing first content; 
	after identifying the search results, but prior to transmitting the content item to the user device:
		combining less than all of the information presented by a particular search result with the first content of the content item to create a combined search result that includes a visualization of the first content and less than all of the information presented by the particular search result, wherein the combined search result is formatted in accordance with specification of a sponsor of the content item, including adding copy from a search result entry into the content item to create the combined search result; and
		transmitting the combined search result to the user device with instructions that cause the user device to present the combined search result with at least a portion of the identified search results in the same search results page. 



REASONS FOR ALLOWANCE
8.	Regarding claims 2, 4-9, 11-16 and 18-21, while Yachin et al. (U.S. 2009/0187537) discloses a method for data presentation includes assembling asset of documents in response to a search query by a user having a social network; wherein for at least one document in the group, a chain of one or more links is found in the social network between the respective person and the user, it does not disclose or make obvious a non-transitory computer-readable medium, a computer-implemented method, or a content management system comprising, in addition to the other recited features of the claim, the features of “after identifying the search results, but prior to transmitting the content item to the user device: combining less than all of the information presented by a particular search result with the first content of the content item to create a combined search result that includes a visualization of the first content and less than all of the information presented by the particular search result, wherein the combined search result is formatted in accordance with specification of a sponsor of the content item, including adding copy from a search result entry into the content item to create the combined search result” in the manner recited in claims 2, 9 or 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McCoskey (U.S. 2003/0028889) discloses a system for searching, packaging delivering content using an aggregator wherein the aggregator processes requests provides search results and acquires content.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161